

117 HR 484 IH: No Glory for Hate Act
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 484IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Ms. Sánchez (for herself, Ms. Schakowsky, Mrs. Napolitano, Mr. Danny K. Davis of Illinois, Mr. Carson, Ms. Escobar, Ms. Lee of California, Mr. Blumenauer, Mrs. Hayes, Mr. Gallego, Mr. Connolly, Mr. Lowenthal, Ms. Williams of Georgia, and Ms. Chu) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Transportation and Infrastructure, Natural Resources, Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of Federal funds for the commemoration of certain former Presidents, and for other purposes. 
1.Short titleThis Act may be cited as the No Glory for Hate Act. 2.Federal funds restriction on commemorating certain former PresidentsNotwithstanding section 3102 of title 40, United States Code, no Federal funds may be used to— 
(1)create or display any symbol, monument, or statue commemorating any former President that has been twice impeached by the House of Representatives on or before the date of enactment of this Act or has been convicted of a State or Federal crime relating to actions taken in an official capacity as President of the United States on Federal public land, including any highway, park, subway, Federal building, military installation, street, or other Federal property; or (2)name, designate, or redesignate a Federal building or Federal land after, or in commemoration of, any former President that has been twice impeached by the House of Representatives on or before the date of enactment of this Act or has been convicted of a State or Federal crime relating to actions taken in an official capacity as President of the United States. 
3.Restriction of Federal funds for property bearing the name of certain former PresidentsNotwithstanding any other provision of law, no Federal funds or other Federal financial assistance may be provided to a State, political subdivision thereof, or entity if any such funds or financial assistance will be used for the benefit of any building, land, structure, installation, or any other property that bears the name, or is named or designated in commemoration of, any former President that has been twice impeached by the House of Representatives on or before the date of enactment of this Act or has been convicted of a State or Federal crime relating to actions taken in an official capacity as President of the United States.  4.Former Presidents Act restrictionNotwithstanding any provision of the Act entitled An Act to provide retirement, clerical assistants, and free mailing privileges to former Presidents of the United States, and for other purposes, approved August 25, 1958 (3 U.S.C. 102 note; commonly known as the Former Presidents Act of 1958), any former President that has been twice impeached by the House of Representatives on or before the date of enactment of this Act or has been convicted of a State or Federal crime relating to actions taken in an official capacity as President of the United States is not entitled to receive any benefit, other than Secret Service protection, under such Act.  
5.Prohibition of burial of certain former PresidentsSection 7722(a) of title 10, United States Code, is amended by adding at the end the following:   (3)In carrying out paragraphs (1) and (2), the Secretary of Defense shall not approve a determination of eligibility for interment or inurnment in Arlington National Cemetery made by the Secretary of the Army that permits the interment or inurnment in Arlington National Cemetery of any former President that has been twice impeached by the House of Representatives on or before the date of enactment of this Act or has been convicted of a State or Federal crime relating to actions taken in an official capacity as President of the United States..  
